Citation Nr: 0704319	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  04-19 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  

2.  Whether the veteran is competent for purposes of 
disbursement of benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from August 1943 to March 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

There is of record a 2004 VA examination report which 
contains information relevant to both issues on appeal.  This 
evidence was received at the RO prior to transfer of the 
claims folder to the Board.  It has not been considered by 
the RO in conjunction with either claim on appeal, and must 
be, before any Board decision on appeal can be rendered.  

The Board also notes that the notice letter sent to the 
veteran in September 2002, following his claim for increase 
filed earlier that month, provided information concerning 
evidence needed for a claim for service connection, what he 
needs to show to obtain an increased rating.  The RO will 
have an opportunity to correct this notice

Accordingly, the case is REMANDED for the following action:  

1.  Send the veteran a letter indicating 
what he needs to show to obtain an 
increased rating for generalized anxiety 
disorder.  

2.  Thereafter, consider the veteran's 
pending claim in light of any additional 
evidence added to the record, including 
the August 2004 VA examination report.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


